Citation Nr: 1143204	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-22 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for sarcoidosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The RO granted entitlement to service connection for sarcoidosis and assigned a non-compensable rating, effective September 1, 2006. During the course of the appeal, the RO assigned an initial 10 percent rating for sarcoidosis, but the Veteran indicated that rating does not satisfy his appeal so the matter remains before the Board.

The RO also granted service connection for sinusitis, rated 10 percent disabling, and for repair of the right peroneal tendon, non-compensably rated. In an October 2007 statement, the Veteran stated that he was seeking a 30 percent rating for sinusitis and a 10 percent rating for the peroneal tendon disability and the RO granted those increased ratings in a December 2008 decision. As the appeal regarding sinusitis and the right peroneal tendon were granted to the extent argued, they are no longer before the Board. Where a claim is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2010). VA has the authority to schedule a compensation and pension examination when such is deemed necessary, and the Veteran has an obligation to report for that examination.

The Veteran was last afforded an examination for his service-connected sarcoidosis in March 2008. The examiner opined that he did not have sarcoidosis, but presented symptoms more consistent with chronic bronchitis or chronic obstructive pulmonary disease (COPD). The examiner requested follow up with a pulmonologist. 

In June 2008, a pulmonologist concurred that the Veteran did not have any current sarcoidosis, but may have an obstructive airway disease. The pulmonologist also noted that there could be a cardiovascular cause for the Veteran's shortness of breath. Although a pulmonary function test and chest x-ray are associated with the pulmonologist's opinion, his letter indicates that additional follow-up testing was advised and that the Veteran was instructed to return for further treatment. 

While this case is in remand status, the RO/AMC must provide the Veteran with a form authorizing the release of medical records from Sentara Hospital and Dr. Phillip Dennis. As the claims file also reflects that no VA treatment notes have been added to the record since October 2008, the RO/AMC must gather additional VA treatment notes.

As more than three (3) years have passed since VA provided an examination to assess the severity of the Veteran's pulmonary disability and the exact nature of that disability remains unclear, a new examination is warranted. 38 C.F.R. § 3.327(a)

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other pertinent medical treatment that is not evidenced by the current record. Specifically, ensure that complete VA treatment notes are associated with the claims file (noting that the last VA records were added in October 2008). Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records from Dr. Dennis and Sentara Hospital. Ask the Veteran if he has received pertinent medical treatment from any other private health care providers or from TRICARE. Obtain any identified TRICARE or private records and the newly-generated VA records and associate them with the claims folder. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. After completing the above, schedule the Veteran for a VA examination by a pulmonary specialist at an appropriate location to determine the exact nature and current severity of his service-connected pulmonary disability. The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder.

b. After reviewing the claims file and conducting an interview with, and an examination of, the Veteran, the examiner must provide current findings as to the diagnosis and severity of his pulmonary disability. The examiner must provide an explanation for all diagnoses rendered and assess the severity of all pulmonary disabilities diagnosed.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. This evidence includes, but is not limited to, the prior VA/QTC examination reports (dated June and November 2006 and March 2008), the June 2008 opinion of Dr. Dennis, and the additional VA and private medical records added to the claims file as a result of this remand.  

d. All clinical findings must be reported in detail and correlated to a specific diagnosis. The report prepared must be typed.

3. Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


